Name: Commission Regulation (EEC) No 2374/91 of 2 August 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 8 . 91 No L 217/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2374/91 of 2 August 1991 on the supply of various consignments of cereals as food aid food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 11 283 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. 0 OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 217/6 Official Journal of the European Communities 6. 8 . 91 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): 239/91 to 252/91 2. Programme : 1991 3. Recipient Q : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) (*) (6) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.I.e) 8 . Total quantity : 1 152 tonnes (1 986 tonnes of cereals) 9 . Number of lots : four (A : 324 tonnes ; B : 96 tonnes ; C : 168 tonnes ; D : 564 tonnes) 10 . Packaging and marking (') (,0) (") : see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under II.B.2.f) and II.B.3) markings in Spanish and French ; supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10  30 . 9 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 20 . 8 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 8 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 17. 9  7. 10. 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 24. 9  14. 10 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 31 . 7. 1991 , fixed by Commission Regulation (EEC) No 1778/91 (OJ No L 158, 22. 6. 1991 , p. 69) 6. 8 . 91 Official Journal of the European Communities No L 217/7 LOTS E, F and G 1 . Operation No ('): 227/91 to 238/91 2. Programme : 1991 3. Recipient Q : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality of the goods (3) Is) (6) : see list published in OJ No C 1 14, 29. 4 . 1991 , p. 1 (under ILA.l.f) 8 . Total quantity : 1 998 tonnes (4 795 tonnes of cereals) 9 . Number of lots : three (E : 612 tonnes ; F : 882 tonnes ; G : 504 tonnes) 10 . Packaging and marking 0 ( IO)(") : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2 b and IIA.3) Markings in Spanish, English and French ; supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10  30 . 9 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 20. 8 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 8 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 17 . 9  7. 10 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 24 . 9  14. 10 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 31 . 7. 1991 , fixed by Commission Regulation (EEC) No 1778/91 (OJ No L 158 , 22 . 6 . 1991 , p. 69) No L 217/8 Official Journal of the European Communities 6 . 8 . 91 LOT H 1 . Operation No ('): 1349/90 2. Programme : 1990 3. Recipient P) : Euronaid, Rhiingeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (') H (6)(12) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA.l.a) 8 . Total quantity : 900 tonnes 9. Number of lots : one 10. Packaging and marking (9) (") : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIj\.2.b and II.A.3 .) markings in English : supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10  30. 9 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 20. 8 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 8 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 17. 9  7. 10 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 24. 9  14. 10 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B. 25. Refund payable on request by the successful tenderer (8) : refund applicable on 31 . 7. 1991 , fixed by Commission Regulation (EEC) No 1778/91 (OJ No L 158 of 22. 6 . 1991 , p. 69) 6 . 8 . 91 Official Journal of the European Communities No L 217/9 LOTS I and K 1 . Operation Nos (') : 105/91 to 107/91 2 . Programme : 1991 3. Recipient P) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) O (6) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA2.b and 1 1 .A.3) 8 . Total quantity : 2 862 tonnes 9. Number of lots : two (1 : 1 008 tonnes ; K : 1 854 tonnes) 10 . Packaging and marking (9)( ,0)(") : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2.b and IIA.3) markings in French and English ; supplementary markings on the packing : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 .  30. 9 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 20. 8 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27 . 8 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 17. 9  7. 10 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 24. 9  14. 10 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 31 . 7. 1991 , fixed by Commission Regulation (EEC) No 1778/91 (OJ No L 158, 22 . 6 . 199-1 , p. 69) No L 217/ 10 Official Journal of the European Communities 6. 8 . 91 LOT L 1 . Operation Nos (') : 1309/90 2. Programme : 1990 3. Recipient Q : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (J) f) (6) : see list published in OJ No C 1 14, 29 . 4 . 1991 , p. I (under II.B.l.a) 8 . Total quantity : 540 tonnes (740 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (9) (' ¢) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2c and II.B.3) markings in English ; supplementary markings on the packing : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10  30 . 9 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 20. 8 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 8 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 17. 9  7. 10 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 24. 9  14. 10 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 31 . 7. 1991 , fixed by Commission Regulation (EEC) No 1778/91 (OJ No L 158, 22. 6 . 1991 , p. 69) 6. 8 . 91 Official Journal of the European Communities No L 217/11 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in^the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine 131 levels . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 236 33 04. 0 The successful tenderer shall give the beneficiaries representatives a health certificate at the time of delivery. (6) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. 0 The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export-refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ ( 10) The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Shipment to take place in 20-foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (") The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK - Rotterdam. (") Radiation certificate legalized by a consulate of Sudan. No L 217/12 Official Journal of the European Communities 6. 8 . 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 324 Al : 240 Euronaid Ecuador AcciÃ ³n n0 239/91 / Ecuador / Caritas espaÃ ±ola / 916003 / Quito vÃ ­a Guayaquil / Destinado a la distribuciÃ ³n gratuita A2 : 36 Euronaid PerÃ º AcciÃ ³n n0 240/91 / PerÃ º / AATM / 911729 / Arequipa vÃ ­a Matarini / Destinado a la distribu ­ ciÃ ³n gratuita A3 : 36 Euronaid PerÃ º AcciÃ ³n n0 241 /91 / PerÃ º / Caritas Denmark / 915809 / Lima vÃ ­a Callao / Destinado a la distri ­ buciÃ ³n gratuita A4 : 12 Euronaid RepÃ ºblica Dominicana AcciÃ ³n n0 242/91 / RepÃ ºblica Dominicana / CAM / 912018 / Barahona vÃ ­a Santo Domingo / Destinado a la distribuciÃ ³n gratuita B 96 BI : 12 Euronaid CÃ ´te-d'Ivoire Action n ° 243/91 / CÃ ´te-d'Ivoire / AATM / 911726/ Abidjan / Pour distribution gratuite B2 : 72 Euronaid Togo Action n0 244/91 / Togo / AATM / 911727 / LomÃ © / Pour distribution gratuite B3 : 12 Euronaid Togo Action n0 245/91 / Togo / AATM / 911728 / Dapaong via LomÃ © / Pour distribution gratuite C 168 Cl : 12 Euronaid Madagascar Action n0 246/91 / Madagascar / AATM / 911723 / Toliary / Pour distribution gratuite C2 : 24 Euronaid Madagascar Action n0 247/91 / Madagascar / AATM / 911724 / Fianarantsoa via Toamasina / Pour distribution gratuite C3 : 24 Euronaid Madagascar Action n ° 248/91 / Madagascar / AATM / 91 1725 / Toamasina / Pour distribution gratuite C4 : 60 Euronaid Madagascar Action n0 249/91 / Madagascar / CAM / 912016 / Toliary / Pour distribution gratuite 6. 8 . 91 Official Journal of the European Communities No L 217/13 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem /  C5 : 24 Euronaid Madagascar Action n ° 250/91 / Madagascar / CAM / 912017 / Ambatondrazaka via Toamasina / Pour distri ­ bution gratuite C6 : 24 Euronaid Madagascar Action n ° 251 /91 / Madagascar / Caritas France / 914206 / Tolagnaro via Toamasina / Pour distri ­ bution gratuite D 564 Euronaid Rwanda Action n ° 252/91 / Rwanda / Caritas B / 910231 / Kigali via Mombasa / Pour distribution gratuite E 612 El : 198 Euronaid Ecuador AcciÃ ³n n0 227/91 / Ecuador / Caritas espaÃ ±ola / 916002 / Quito via Guayaquil / Destinado a la distribuciÃ ³n gratuita E2 : 72 Euronaid PerÃ º AcciÃ ³n n0 228/91 / PerÃ º / Caritas Denmark / 915804 / Lima vÃ ­a Callao / Destinado a la distri ­ buciÃ ³n gratuita E3 : 36 Euronaid PerÃ º AcciÃ ³n n ° 229/91 / PerÃ º / Caritas Denmark / 915810 / Lima vÃ ­a Callao / Destinado a la distri ­ buciÃ ³n gratuita E4 : 270 Euronaid RepÃ ºblica Dominicana AcciÃ ³n n0 230/91 / RepÃ ºblica Dominicana / OXFAM B / 910818 / Santo Domingo / Desti ­ nado a la distribuciÃ ³n gratuita E5 : 36 Euronaid RepÃ ºblica Dominicana AcciÃ ³n n0 231 /91 / RepÃ ºblica Dominicana / Prosalus / 915522 / Ysura Azua vÃ ­a Santo Domingo / Destinado a la distribuciÃ ³n gratuita F 882 Fl : 180 Euronaid Gambia Action No 232/91 / Gambia / Cathwel / 910107 / Kanifing via Banjul / For free distribution F2 : 540 Euronaid Congo Action n ° 233/91 / Congo / Caritas France / 910518 / Brazzaville via Pointe-Noire / Pour distribution gratuite F3 : 54 Euronaid Congo Action n ° 234/91 / Congo / Caritas France / 910519 / Nkayi via Pointe-Noire / Pour distribu ­ tion gratuite No L 217/ 14 Official Journal of the European Communities 6. 8 . 91 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem F4 : 72 Euronaid Congo Action n ° 235/91 / Congo / Caritas France / 910520 / Pointe-Noire / Pour distribution gratuite F5 : 36 Euronaid RÃ ©publique Centrafricaine Action n0 236/91 / RÃ ©publique Centrafricaine / AATM / 911734 / Bangui via Douala / Pour distribution gratuite G 504 Gl : 360 Euronaid Bangladesh Action No 237/91 / Bangladesh / CAM / 912021 / Chittagong / For free distribution G2 : 144 Euronaid Bangladesh Action No 238/91 / Bangladesh / CAM / 912022 / Chittagong / For free distribution H 900 Euronaid Sudan Action No 1349/90 / Sudan / Goal / 907502 / Khartoum via Port Sudan / For free distribution I 1 008 Euronaid Niger Action n ° 105/91 / Niger / SSI / 913016 / Niamey via LomÃ © / Pour distribution gratuite K 1 854 Kl : 1 350 Euronaid Bangladesh Action No 106/91 / Bangladesh / CAM / 912019 / Chittagong / For free distribution K2 : 504 Euronaid Bangladesh Action No 107/91 / Bangladesh / CAM / 912021 / Chittagong / For free distribution L 540 Euronaid Ethiopia Action No 1309/90 / Ethiopia / Caritas Germany / 90481 / Addis-Ababa via Assab / For free distribution